DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicants’ election of ALS as a species for examination in the reply filed on 6/28/21 is acknowledged.  Claims 15-17, 19-26 and 28-35 read on the elected species.  
Upon conducting a preliminary search Examiner has expanded the scope of elected species to include the genus of “neurodegenerative disease” as specified in claim 17.  The diseases included are ALS, Parkinson’s Huntington’s and Alzheimer’s.  Claims 18 and 27 and the genus of “autoimmune disease” are withdrawn until elected species is deemed allowable.

NO IDS FILED
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 19-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennenberg et al (US 2015/0126602).
Scope of prior art
	Bennenberg teaches a method for treating a subject having an inflammatory condition or a disease with an inflammatory component by administration of the described formulations.  The list of disease that can be treated include neurodegenerative disease and as examples Alzheimer’s disease and Parkinson’s disease is recited (paragraph [0155]).  The formulations for treatment includes SPMs including Maresin-1 which is recited as an anti-inflammatory agent (paragraph [0007], [0011] and [0038]).  Regarding formulations Bennenberg teaches nutritional supplements and pharmaceutical compositions (paragraph [0141]).
Obviousness


Limitations of claim 22 directed to a method of reducing neurodegeneration are inherently met by the method described by Bennenberg.  Since Bennenberg teaches administration of Maresin-1 to a patient with Alzheimer’s disease or Parkinson’s disease it is inherent that neurodegeneration in said patient will be reduced.


Claims 15-17, 19-26 and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennenberg et al as applied to claims 15-17, 19-26, 28-30  above, and further in view of Freeman et al (US2015/0018417).
Scope of prior art
	The teachings of Bennenberg et al are detailed above.
Ascertaining the difference
	While Bennenberg et al teach treatment of neurodegenerative diseases by administering to a subject in need thereof a composition comprising maresin-1, Bennenberg fails to recite ALS as a neurodegenerative disease that can be treated by reducing inflammation.
Secondary reference
	Freeman teaches ALS is an inflammatory condition (paragraph [0013]).
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to administer anti-inflammatory medicine of Bennenberg to a patient who has ALS.  Bennenberg teaches maresin-1 containing compositions to be useful in treatment of reduction of inflammation in neurodegenerative diseases.  Freeman teaches that ALS is a disease within the scope neurodegenerative diseases with inflammation component.  Freeman thereby places ALS within the genus of the diseases described by Bennenberg.  It would therefore be obvious to treat inflammation in ALS patients by administering a maresin-1 containing anti-inflammatory composition of Bennenberg.

Reference made of record but not used in the rejections
	Mathisen et al (US 2016/0367510).  Mathisen teaches treatment of inflammation in ALS comprising administration of a composition comprising omega-3-fatty acids (EPA and DHA) (Page 8, Example 1) while Mathesin does not teach administration of maresin(s), art does attribute anti-inflammatory properties of the composition to maresins (see paragraph [0005]).

Conclusion
Claims 15-35 are pending
Claims 18 and 27 are withdrawn
Claims 15-17, 19-26 and 29-35 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628